Citation Nr: 1410260	
Decision Date: 03/12/14    Archive Date: 03/20/14

DOCKET NO.  12-03 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder other than PTSD, to include as secondary to service-connected bilateral hearing loss disability.

(The issues of entitlement to payment or reimbursement for the cost of unauthorized medical expenses incurred at BryanLGH Medical Center from August 20, 2011 through August 21, 2011 as well as at Radiology Associates, P.C., on September 27, 2011 will be addressed in a separate decision.)


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1974 to August 1975.
 
This appeal comes before the Board of Veterans Appeals (Board) from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a videoconference hearing in February 2013 before the undersigned Veterans Law Judge.  The transcript is of record.

The Board acknowledges that the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any psychiatric disability that may reasonably be encompassed by a veteran's description of the claim, reported symptoms, and the other information of record. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  A review of the record reveals that the Veteran's PTSD and psychiatric disorder other than PTSD claims have been treated as two separate claims by the RO.  Indeed, the Veteran's PTSD claim has been previously denied by the RO in a July 2009 rating decision which is final.  Furthermore, as will be discussed in detail below, the competent and probative evidence of record indicates a diagnosis of an acquired psychiatric disorder manifested by adjustment disorder, anxiety, and depression that is related to the Veteran's military service.  However, the issue of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD requires further evidentiary development.  This will be discussed in the remand section below.  As such, the Board has continued to treat the issues of whether new and material evidence has been received to reopen the claim of entitlement to service connection for PTSD and entitlement to service connection for an acquired psychiatric disorder other than PTSD as separate claims.  

The Board has reviewed the Veteran's claims file as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

The issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence of record is in equipoise as to whether the Veteran's current acquired psychiatric disorder other than PTSD, specifically a psychiatric disorder manifested by adjustment disorder, anxiety, and depression, is related to his military service.  


CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, service connection for an acquired psychiatric disorder other than PTSD, specifically a psychiatric disorder manifested by adjustment disorder, anxiety, and depression is warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R.            §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, the Board is granting in full the benefit sought on appeal, specifically entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Service connection for an acquired psychiatric disorder other than PTSD

The Veteran seeks entitlement to service connection for an acquired psychiatric disorder other than PTSD, which he contends his due to his military service or alternatively, his service-connected bilateral hearing loss disability.  However, since his claim is being granted based on a direct service connection theory of entitlement, no further discussion is required regarding the secondary service connection theory.

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including psychoses, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

In order to establish service connection for the claimed disorder, there must be 
(1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2013).

As noted above, in order for service connection to be granted, three elements must be present:  (1) a current disability; (2) in-service incurrence of disease or injury; and (3) medical nexus.  See Hickson, supra.

As to Hickson element (1), the medical evidence of record indicates diagnoses of an acquired psychiatric disorder other than PTSD, notably adjustment disorder, depression, and anxiety.  See, e.g., VA treatment records dated in September and November 2010.   Hickson element (1) is, therefore, satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, a service treatment record dated July 1975 documents the Veteran's treatment for depression and complaints of inability to cope and adjust to military life.  In August 1975, the Veteran was seen by a civilian psychiatrist and was diagnosed with depression and maladjustment.  He was recommended for discharge from the Navy on the basis of unsuitability/inability to adjust to Navy life.  The remainder of the Veteran's service treatment records, to include his separation examination dated August 1975, is absent complaints of or treatment for an acquired psychiatric disorder.  However, based on the July and August 1975 service treatment records that document treatment for and diagnosis of depression, the Board finds that Hickson element (2) is satisfied.     

Turning to element (3), nexus, the Board notes that the record contains conflicting medical opinions which address the issue of nexus. 

The Board has the authority to "discount the weight and probity of evidence in the light of its own inherent characteristics and its relationship to other items of evidence."  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  However, the Court has held that the Board may not reject medical opinions based on its own medical judgment.  See Obert v. Brown, 5 Vet. App. 30 (1993).

In support of his claim, the Veteran submitted a medical opinion from W.K., Ph.D., a VA psychologist who has treated the Veteran for an acquired psychiatric disorder  on numerous occasions and has diagnosed him with adjustment disorder, anxiety and depression.  Specifically, in a November 2011 report, W.K., Ph.D. opined that the Veteran's current functioning is similar to that noted in service.  He further reported that the Veteran is depressed, has difficulty coping, is frustrated, and has considerable anxiety.  He thereafter stated that the Veteran's current functioning is a regression back to his depression that began during his military service.  W.K., Ph.D., based his opinion on review of the Veteran's service treatment records, specifically his treatment for depression in July and August 1975, as well as his treatment of the Veteran for anxiety and depression.  He also reported in a statement dated March 2012 that the Veteran's anxiety and mistrust of others is very consistent with his account of what transpired during service.  The Veteran indicated that he has similar feelings of feeling trapped in the small community in which he lives.  Furthermore, when things go wrong, the Veteran tends to respond as if someone is purposely interfering with what he needs.  In his daily life, he responds as if he is in danger and as if he is trapped.  These current feelings that life is out of control are consistent with his feelings reported during service.  W.K., Ph.D., further reported in a February 2013 statement that more recently, the Veteran's medical problems have tied him down and he has been unable to work.  This lack of freedom to get away from uncomfortable situations is a trigger for his traumatic memories from the Navy and he is experiencing the same kind of depression as he had then.  W.K., Ph.D. also noted that it is not uncommon for veterans who have had traumatic experiences in the military to avoid treatment by keeping themselves busy with work and then to see their need for help when they retire or are not able to work due to medical problems.      

In contrast to the opinion of W.K., Ph.D. a VA examiner concluded in April 2010 and April 2011 reports following examination of the Veteran and consideration of his medical history that the Veteran suffers from depressive disorder, not otherwise specified (NOS), and that this disorder is not related to his military service.  The VA examiner's rationale for his conclusion was based on his finding of insufficient clinical evidence to state that the Veteran's adjustment disorder diagnosed during service continued post discharge.  He further reported that the Veteran is angry, and was over the top and to the point of being very inappropriate.  He indicated that this behavior was an attempt to "bully" him into providing a positive opinion.  Indeed, the VA examiner questioned the Veteran's symptom veracity and believed that his characterological underpinnings with level of anger, historical pattern of difficulty at work, difficulty in social relationships, sense of urgency and low frustration tolerance, and lack of empathy of is related to a long standing pattern of personality dysfunction.   

The opinion of W.K., Ph.D., provided in the November 2010, March 2012, and February 2013 reports and the opinion of the VA examiner provided in the April 2010 and April 2011 reports were based upon thoughtful analysis of the Veteran's entire history and current medical condition.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  

Given both positive and negative nexus opinions of equal probative value, the Board finds that the evidence of record is in equipoise as to the matter of whether the Veteran's currently diagnosed acquired psychiatric disorder manifested by adjustment disorder, anxiety, and depression is related to his military service.  The benefit of the doubt rule is therefore for application.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  As such, element (3), and thereby all three elements, has been satisfied.   

Because each of the three Hickson elements has been met, service connection for an acquired psychiatric disorder other than PTSD is warranted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder other than PTSD, specifically a psychiatric disorder manifested by adjustment disorder, anxiety, and depression, is granted.


REMAND

Service connection for PTSD

During the above-referenced videoconference hearing in February 2013, the Veteran indicated that he had recently received mental health treatment through the VA.  See the February 2013 Board hearing transcript, page 9.  However, the Board notes that the most recent VA treatment records associated with the Veteran's claims folder are dated November 2012.

The procurement of such pertinent VA medical reports is required.  Where VA has constructive and actual knowledge of the availability of pertinent reports in the possession of the VA, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record").  In light of the foregoing, the Board finds that an attempt should be made to identify and associate these records with the Veteran's claims folder.
Further, the Board notes that the Veteran testified that he has received mental health treatment from the Vet Center in Lincoln, Nebraska.  See the February 2013 Board hearing transcript, page 9.  However, the Board notes that the only treatment record from the Vet Center currently associated with the claims folder is a letter from M.C., CMSW, LMHP, dated August 2012.  Notably, he indicated that he has conducted many counseling sessions with the Veteran.  As such, outstanding treatment records from the Vet Center should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1. Obtain all treatment records from the Vet Center in Lincoln, Nebraska, provided that any necessary authorization form(s) are completed by the Veteran.  

2. Obtain VA treatment records dated after November 2012 pertaining to the Veteran's claimed PTSD.  All attempts to secure this evidence must be documented in the claims folder as well as the Virtual VA and VBMS eFolders.

3. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated. If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


